Citation Nr: 0910401	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In June 2006, the Board 
remanded the Veteran's claims for additional development.

(The decision below addresses the Veteran's claim for a 
compensable rating for malaria.  The claim for a higher 
initial rating for PTSD is addressed in the remand that 
follows the Board's decision.)


FINDING OF FACT

The Veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.88b, 
Diagnostic Code 6304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the malaria rating claim 
has been accomplished.  Through a July 2006 notice letter, 
the Veteran was notified of the information and evidence 
needed to substantiate his claim for a compensable rating.  
The letter was sent pursuant to the Board's June 2006 remand.  
The letter informed the Veteran that the evidence must show 
an increase in severity of the disability.  Additionally, the 
Veteran was told to submit medical evidence and lay 
statements showing how the disability has worsened.  The July 
2006 letter also set forth the general criteria for assigning 
disability ratings.  Although the letter did not list the 
applicable diagnostic code, the Veteran showed actual 
knowledge of what information and evidence was necessary to 
substantiate the claim through his statements and hearing 
testimony.  See, e.g., Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  He was able to fully participate in the 
prosecution of his claim.

The Board also finds that the July 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
malaria rating claim for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
malaria claim.  The Veteran's service treatment records have 
been obtained and associated with the claims file.  Pursuant 
to the June 2006 remand, treatment records from the VA 
Outpatient Clinic (VAOPC) in Tulsa, Oklahoma, have also been 
obtained.  Additionally, in August 2003, the Veteran was 
provided a VA examination in connection with the claim, the 
report of which is of record.  Furthermore, the Veteran was 
afforded a hearing before the RO in January 2005 and a 
hearing before the Board in January 2006, the transcripts of 
which are also of record.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of this claim that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran was hospitalized for malaria in 1968 during 
active military service.  A blood smear at that time showed 
that he had the disease.  By an April 1970 rating decision, 
the Veteran was awarded service connection for malaria.  A 
noncompensable (zero percent) rating was assigned.

Malaria is evaluated as 100 percent disabling when it is an 
active disease.  38 C.F.R. § 4.88b (Diagnostic Code 6304) 
(2008).  According to the note following the diagnostic code, 
residuals such as liver or spleen damage are thereafter 
evaluated under the appropriate system.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Relapses must also be confirmed 
by the presence of malarial parasites in blood smears.  Id.

The Veteran asserts that the military doctor in service told 
him that he had malaria and that it would be in his system 
the rest of his life.  The Veteran also states that he has 
experienced flu-like symptoms, fatigue, sweating, and 
dehydration that he attributes to his malaria.  Although the 
Veteran could not point to a particular instance when a blood 
test showed a recurrence of malaria, he maintains that it 
could come back at any time.

In August 2003, the Veteran was afforded a VA examination in 
connection with the claim.  The examiner noted the Veteran's 
complaints regarding his malaria.  Diagnostic testing was 
conducted in the form of malaria smears, a complete blood 
count, and a urinalysis.  The examiner interpreted the 
results from all of those tests as normal.  There were no 
blood parasites seen.  The examiner stated that the malaria 
had resolved.  Residual disability was not identified.

Based on the August 2003 examination, the competent medical 
evidence does not show that the Veteran has the active 
disease of malaria.  The malaria is in fact inactive or 
resolved as stated by the examiner.  Treatment records from 
the Tulsa VAOPC do not reflect active malaria or otherwise 
indicate that the Veteran has residual liver or spleen 
damage.  The examination and treatment records do not support 
the Veteran's contentions that his reported symptoms are 
attributable to malaria.  Without sufficient evidence of the 
active disease of malaria, or residual disability, the 
criteria for a compensable rating for malaria have not been 
met at any point during the pendency of the claim.  See 
38 C.F.R. § 4.88b (Diagnostic Code 6304).  Consequently, a 
compensable rating is not warranted for service-connected 
malaria.

The Veteran's written contentions and hearing testimony 
concerning the presence of malaria have no probative value. 
As a lay person without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter-such as the presence of active malaria 
or residuals thereof.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board notes that the Veteran 
maintains that malaria could become active in the future.  
Should the Veteran's disability picture worsen in the future 
(such as a recurrence of active malaria), he may always file 
for an increase in compensation at that time.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's malaria has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for malaria must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for a compensable rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for malaria is denied.


REMAND

The Board finds that further development is necessary 
regarding the claim for an initial rating in excess of 10 
percent for PTSD.

The last VA compensation examination concerning the Veteran's 
PTSD was conducted in August 2003.  Through written 
statements and hearing testimony, the Veteran has alleged 
that he has experienced PTSD-related symptoms that have been 
more severe than those evidenced during the prior VA 
psychiatric examination.  For instance, the Veteran has 
stated that he has experienced problems sleeping, memory 
loss, panic attacks, and problems with relationships.  
Through a November 2007 statement, a friend of the Veteran's 
stated that the Veteran was irritable, avoided people, and 
was easily startled.  Through a December 2007 statement, the 
Veteran's wife indicated that the Veteran was not able to 
sleep and forgets what he doing.

In light of these remarks, the Veteran should be scheduled 
for another VA psychiatric examination to determine the 
current level of severity of his service-connected PTSD.  An 
examination is also necessary given that over five years has 
passed since the most recent VA compensation examination was 
conducted.  The evidence has become stale, at least as it 
pertains to the current level of disability.  Therefore, the 
Board finds that the Veteran should be afforded another VA 
compensation examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

It appears that the Veteran continues to receive regular 
treatment at the Tulsa VAOPC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the Veteran's more recent 
treatment records (since April 2008) from 
the Tulsa VAOPC and associate the records 
with the claims folder.  A record request 
should include a specific request for 
mental health records.

2.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to identify the degree of social 
and occupational impairment attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  The report of examination must 
include the complete rationale for all 
opinions expressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 
percent for PTSD.  If the benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


